UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6877



JAMES CALVIN ADDISON,

                                                 Plaintiff - Appellant,


             versus


RIDGELAND CORRECTIONAL INSTITUTION; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS; CAPTAIN
EICHELBERGER; CAPTAIN SALWIERZ; CHRISTOPHER
FELDER, Major; BRUCE RIVERS, Associate Warden;
MR. REX DERNE, School Principal; MS. SHANNON
CREWS, Administrative Assistant; LIEUTENANT
MCNEIL; CORPORAL HAYWARD, Security; TIMOTHY
LILLY; OFFICE CLERK; ARTHUR LITHY, Law Library
Clerk,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-04-550-2-20AJ)


Submitted:    November 4, 2004               Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Calvin Addison, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           James Calvin Addison seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C. § 1997e(a) (2000).    Because Addison did not demonstrate to

the district court that he had exhausted administrative remedies or

that such remedies were not available, the court’s dismissal of the

action,   without   prejudice,   was   not   an   abuse   of   discretion.

Accordingly, we affirm the district court’s order.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                 - 3 -